Moore, J.
This case has been here before. It is reported in 119 Mich. 395 (78 N. W. 328). Upon the second trial the plaintiff recovered a verdict of $300. The case is brought here by writ of error.
The defendant insisted that, under the evidence in the case, the sidewalk was shown to be reasonably safe and fit for travel, and the judge should have directed a verdict in favor of defendant; citing Shietart v. City of Detroit, 108 Mich. 309 (66 N. W. 221), and Jackson v. City of Lansing, 121 Mich. 279 (80 N. W. 8).
If the case rested upon the testimony of the witnesses produced upon the part of the defendant, it would have been the duty of the judge to direct a verdict; but it did not. Witnesses were sworn on the part of the plaintiff, who swore that a flagstone in the walk was broken, and that part of it was sunken down, making a depression or “pocket,” as some of the witnesses called it, *157from two to five or six inches deep, and that in the evening, when it was raining, the plaintiff stepped into this depression and was thrown down. If this testimony was true, it cannot be said, as a matter of law, that the walk was reasonably safe and fit for travel.
The case was very carefully tried, and, we think, is free from error.
Judgment is affirmed.
The other Justices concurred.